UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1433


In re: CRAIG ORLER,

                     Petitioner.



            On Petition for Writ of Mandamus. (3:18-cv-00137-GMG-RWT)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Craig Orler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig Orler filed a petition for writ of mandamus seeking an order compelling the

magistrate judge to act on his 28 U.S.C. § 2241 (2012) petition and on his pending motions

for appeal bonds. Our review of the district court’s docket reveals that the magistrate judge

recommended that the district court deny the motions for appeal bonds and dismiss without

prejudice Orler’s § 2241 petition and that the district court adopted the recommendation,

denied the pending motions, and dismissed without prejudice the § 2241 petition.

Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma

pauperis and deny Orler’s motion to expedite. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2